                           United States District Court
                                     for the
                           Southern District of Florida

 Sheldon L. Brodsky, Plaintiff,          )
                                         )
 v.                                      )
                                         ) Civil Action No. 19-62860-Civ-Scola
 USAA General Indemnity                  )
 Company, Defendant.                     )
              Order on Defendant’s Motion to Dismiss Count II
       This matter is before the Court on Defendant’s motion to dismiss Count II
of the Plaintiff’s complaint. (ECF No. 3.) The Plaintiff filed a response (ECF No. 9)
and the Defendant timely replied. (ECF No. 11.) For the reasons discussed below,
the Court grants the Defendant’s motion to dismiss Count II of the Plaintiff’s
complaint. (ECF No. 3.)
I.    Background
      The Plaintiff in this case purchased homeowner’s insurance from the
Defendant to insure his property in Coral Springs, Florida. (ECF No. 1-2 at 2.)
On or about July 8, 2019, Plaintiff’s property was damaged by a wind, water,
and/or a mold event. (Id. at 3.) According to the Plaintiff, the loss to his property
was covered under his policy with the Defendant. (Id.) The Plaintiff alleges that
the Defendant has failed to acknowledge coverage for the loss or provide payment
of insurance proceeds to compensate him for his property damage. (Id.) On
October 19, 2019, the Plaintiff filed a two-count complaint in state court against
the Defendant for breach of contract and declaratory relief. The Defendant
removed the case to federal court on November 18, 2019. (ECF No. 1.) The
Defendant now moves to dismiss the Plaintiff’s claim for declaratory relief
(Count II).
II.   Legal Standard
      A. Federal Rule of Civil Procedure 12(b)(6)
        When considering a motion to dismiss under Federal Rule of Civil
Procedure 12(b)(6), the Court must accept all of the complaint’s allegations as
true, construing them in the light most favorable to the plaintiff. Pielage v.
McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading must only contain
“a short and plain statement of the claim showing that the pleader is entitled to
relief.” Fed. R. Civ. P. 8(a)(2). A motion to dismiss under Rule 12(b)(6) challenges
the legal sufficiency of a complaint. See Fed. R. Civ. P. 12(b)(6). In assessing the
legal sufficiency of a complaint’s allegations, the Court is bound to apply the
pleading standard articulated in Bell Atlantic Corp. v. Twombly, 550 U.S. 544
(2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is, the complaint
“must . . . contain sufficient factual matter, accepted as true, to state a claim to
relief that is plausible on its face.” Am. Dental Ass'n v. Cigna Corp., 605 F.3d
1283, 1289 (11th Cir. 2010) (quoting Bell Atlantic Corp, 550 U.S. at 570).
“Dismissal is therefore permitted when on the basis of a dispositive issue of law,
no construction of the factual allegations will support the cause of action.” Glover
v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006) (internal quotations
omitted) (citing Marshall Cnty. Bd.of Educ. v. Marshall Cnty. Gas Dist., 992 F.2d
1171, 1174 (11th Cir. 1993).
       “A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Ashcroft, 556 U.S. at 678. “The plausibility standard
is not akin to a ‘probability requirement,’ but it asks for more than a sheer
possibility that a defendant has acted unlawfully.” Id.

      B. Declaratory Judgment
        The Plaintiff’s complaint is based only on Chapter 86, Florida Statutes,
which is the state’s version of the Declaratory Judgment Act. See Fla. Stat. §
86.021. Florida Statute Section 86.021 provides for a declaration of rights or
status where a party to an agreement is in doubt as to his or her rights. City of
Hollywood v. Fla. Power & Light, Co., 624 So.2d 285 (Fla. 4th Dist. Ct. App.
1993). Florida Statute § 86.101 provides that it is substantive law. Fla. Stat. §
86.101. The state statute is, however, a procedural mechanism that confers
subject matter jurisdiction on Florida state courts. Nirvana Condominium Ass’n,
Inc., v. QBE Ins. Corp., 589 F. Supp. 2d 1336, 1343 n. 1 (S.D. Fla. 2008) (Graham,
J.). There is nothing in this particular statutory provision that confers any
substantive rights. Id. As a practical matter, however, the elements required
under the federal or state declaratory-judgment acts are not materially different.
Compare Malowney v. Federal Collection Deposit Group, 193 F.3d 1342, 1346
(11th Cir.1999), with Floyd v. Guardian Life Ins. Co., 415 So.2d 103, 104 (Fla.
3d Dist. Ct. App. 1982).
        Courts have discretion in deciding whether to allow a declaratory action to
proceed. Wilton v. Seven Falls Co., 515 U.S. 277, 284 (1995). A court may declare
the rights and other legal relations of any interested party in the case of an actual
controversy within its jurisdiction. 28 U.S.C. § 2201. The only relevant inquiry
in a motion to dismiss a declaratory-judgment action is whether or not the
plaintiff is entitled to a declaration of rights. Tobon v. Am. Sec. Ins. Co., No. 06-
61912-Civ, 2007 WL 1796250, at *2 (S.D. Fla. June 20, 2007) (McAliley, Mag.
J.) “[A] trial court should not entertain an action for declaratory judgment on
issues which are properly raised in other counts of the pleadings and already
before the court, through which the plaintiff will be able to secure full, adequate
and complete relief.” McIntosh v. Harbour Club Villas, 468 So. 2d 1075, 1080–81
(Fla. 3d Dist. Ct. App. 1985) (Nesbitt, J. concurring); see also Taylor v. Cooper,
60 So. 2d 534, 535–36 (Fla. 1952).
C.    Analysis
        The Defendant argues that the Plaintiff’s claim for declaratory relief should
be dismissed because it is duplicative of the breach of contract claim. (ECF No.
3 at 3.) Declaratory judgment claims may properly coexist with breach of contract
claims when they provide the plaintiff a form of relief unavailable under the
breach of contract claim. See Kenneth F. Hackett & Assoc., Inc. v. GE Capital Info.
Tech. Solutions, Inc., 744 F. Supp. 2d 1305, 1311 (S.D. Fla. 2010) (Altonaga, J.)
(finding plaintiff’s declaratory judgment claim could affect future payments or
rate increases under the existing contract and so sought different relief than the
plaintiff’s breach of contract claim). But even so, claims for declaratory judgment
must look forward, rather than backward, as any retrospective declaratory
judgment would be equally solved by resolution of the breach of contract claim.
Id.
        If the determination of the plaintiff’s breach of contract claim involves the
same factual dispute as the declaratory judgment claim, then the “Plaintiff will
be able to secure full, adequate and complete relief through the breach of
contract claim” and consequently “the declaratory action must be dismissed.”
Berkower v. USAA Cas. Ins. Co., No. 15-23947-Civ, 2016 WL 4574919, at *5 (S.D.
Fla. Sep. 1, 2016) (Goodman, Mag. J.) (quoting Fernando Grinberg Trust Success
Int’l Props., LLC v. Scottsdale Ins. Co., No. 10-20448-Civ, 2010 WL 2510662, at
*1–2 (S.D. Fla. June 21, 2010) (Cooke, J.)). “[T]wo concerns dominate decisions
to dismiss a declaratory relief claim pleaded with a breach of contract claim: the
completeness of the relief afforded to a party when it prevails on its breach of
contract claim and judicial economy.” Kenneth F. Hackett & Associates, Inc. v.
GE Capital Info. Tech. Solutions, Inc., No. 10-20715-CIV, 2010 WL 3981761, at
*5 (S.D. Fla. Oct. 8, 2010) (Altonaga, J.).
        Count I of the Plaintiff’s complaint, alleging breach of contract, requests
damages related to the property damage suffered during the wind, water, and/or
mold event to the extent that the Defendant did not cover the loss. (ECF No. 1-2
at 4.) In Count II, the Plaintiff seeks a laundry list of declarations from this Court:
(a) a declaration that the Defendant is in breach of the insurance contract; (b)
that the conditions precedent are waived and/or a declaration regarding the
insured’s specific requirements; (c) that the Plaintiff is in compliance with the
policy; (d) that the Plaintiff’s loss is a result of direct, physical loss to the
property; (e) order full disclosure of documents and allow full and liberal
discovery; (f) determine the applicable law, including the provisions of Florida
Statutes that apply; (g) declare each policy provision not in conformity with
Florida law be amended to comply with Florida law; (h) declare that any
ambiguities in the statute or policy be construed in favor of insurance coverage;
(i) declare that the statutes and policy provisions be construed strictly against
the insurer; (j) declare that the policy provides coverage for the loss; (k) declare
that the Plaintiff is entitled to attorneys’ fees; (l) determine and declare any other
material matters pertaining to the respective rights and responsibilities under
the policy; and (m) awarding any and all other equitable relief this court deems
just and proper. (ECF No. 1-2 at 9-10.)
       Subsections (a)-(d) seek a declaration of rights that the Defendant
breached the contract, that the Plaintiff has complied with the policy, and that
he is entitled to damages. (See id. at 9.) The determination of the Plaintiff’s breach
of contract claim will resolve these alleged disputes: specifically, to what extent
the property damage is covered under the policy and whether the Plaintiff is
entitled to recover under the policy. The remaining requests are not appropriate
grounds for declaratory judgment. For example, subsection (e) requests that the
Defendant comply with the Rules of Civil Procedure during discovery. Subsection
(f) requests that the Court apply the law. And subsections (h) and (i) request that
the Court make certain legal presumptions when interpreting the insurance
contract. As in any other case, the Court will follow the law and the parties will
be expected to follow the Rules. Therefore, the Plaintiff will be able to secure full,
adequate, and complete relief through the breach of contract claim. Accordingly,
the Court grants the Defendant’s motion to dismiss Count II.
D.    Conclusion
      Based on the foregoing, the Court grants the Defendant’s motion to
dismiss Count II. (ECF No. 3.)
      Done and ordered at Miami, Florida, on January 15, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
